Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
The primary reason for allowance is the inclusion of limitations “at a predetermined location along the path, switch to monitoring a second characteristic of the valve system that is distinct from the first characteristic as the valve element approaches and reaches the second position along the path”.  The closest prior arts are Labataille et al. (US PGPub 20110260083 A1), Kokotovic et al. (USPN 9273597 B2), Schmidt (US PGPub 20180187790 A1), Saito et al. (USPN 4794309) and Imsland et al. (US PGPub 20180335790 A1).  
The prior art Labataille et al. discloses determining a drift of the second position based on the monitored at least one characteristic of the valve system drift, but does not disclose the limitation “at a predetermined location along the path, switch to monitoring a second characteristic of the valve system that is distinct from the first characteristic as the valve element approaches and reaches the second position along the path”.  Instead it teaches first and second characteristics simultaneously.
The prior art Kokotovic et al. discloses a valve having a current signal that communicates with the system to either increase or decrease torque to ensure complete valve closure, but does not disclose monitoring a second characteristic.  
The prior art Schmidt discloses a torque and a valve stem position sensor, but does not disclose the limitation “at a predetermined location along the path, switch to monitoring a second characteristic of the valve system that is distinct from the first 
The prior art Saito et al. discloses majority of the elements of claim 1, but does not disclose the limitation “at a predetermined location along the path, switch to monitoring a second characteristic of the valve system that is distinct from the first characteristic as the valve element approaches and reaches the second position along the path”.  
The prior art Imsland et al. discloses a valve having a system monitoring its position, but does not disclose the limitation “at a predetermined location along the path, switch to monitoring a second characteristic of the valve system that is distinct from the first characteristic as the valve element approaches and reaches the second position along the path”.  
None of the prior arts teach the limitation “at a predetermined location along the path, switch to monitoring a second characteristic of the valve system that is distinct from the first characteristic as the valve element approaches and reaches the second position along the path” as it relates to the interaction between monitoring two separate and distinct characteristics, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 14:
The primary reason for allowance is the inclusion of the combination of the limitations “monitor at least one first characteristic of the valve system during movement of the valve element to the target position” and “monitor at least a second characteristic of the valve actuator as the valve element reaches the target position”.  The closest 
The prior art Labataille et al. discloses determining a drift of the second position based on the monitored at least one characteristic of the valve system drift, but does not disclose the combination of the limitations “monitor at least one first characteristic of the valve system during movement of the valve element to the target position” and “monitor at least a second characteristic of the valve actuator as the valve element reaches the target position”.  
The prior art Kokotovic et al. discloses a valve having a current signal that communicates with the system to either increase or decrease torque to ensure complete valve closure, but does not disclose monitoring a second characteristic.  
The prior art Schmidt discloses a torque and a valve stem position sensor, but does not disclose the combination of the limitations “monitor at least one first characteristic of the valve system during movement of the valve element to the target position” and “monitor at least a second characteristic of the valve actuator as the valve element reaches the target position”.  
The prior art Saito et al. discloses majority of the elements of claim 14, but does not disclose the combination of the limitations “monitor at least one first characteristic of the valve system during movement of the valve element to the target position” and “monitor at least a second characteristic of the valve actuator as the valve element reaches the target position”.  
The prior art Imsland et al. discloses a valve having a system monitoring its position, but does not disclose the combination of the limitations “monitor at least one first characteristic of the valve system during movement of the valve element to the target position” and “monitor at least a second characteristic of the valve actuator as the valve element reaches the target position”.  
None of the prior arts teach the combination of the limitations “monitor at least one first characteristic of the valve system during movement of the valve element to the target position” and “monitor at least a second characteristic of the valve actuator as the valve element reaches the target position” as it relates to the interaction between monitoring two separate and distinct characteristics, which is independent claim 14.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 16:
The primary reason for allowance is the inclusion of the combination of the limitations “monitoring at least one characteristic of the valve system during movement of the valve element to the closed position; monitoring at least another characteristic of the valve system during movement of the valve element to the open position”.  The closest prior arts are Labataille et al. (US PGPub 20110260083 A1), Kokotovic et al. (USPN 9273597 B2), Schmidt (US PGPub 20180187790 A1), Saito et al. (USPN 4794309) and Imsland et al. (US PGPub 20180335790 A1).  
The prior art Labataille et al. discloses determining a drift of the second position based on the monitored at least one characteristic of the valve system drift, but does not disclose the combination of the limitations “monitoring at least one characteristic of the valve system during movement of the valve element to the closed position; monitoring 
The prior art Kokotovic et al. discloses a valve having a current signal that communicates with the system to either increase or decrease torque to ensure complete valve closure, but does not disclose monitoring a second characteristic.  
The prior art Schmidt discloses a torque and a valve stem position sensor, but does not disclose the combination of the limitations “monitoring at least one characteristic of the valve system during movement of the valve element to the closed position; monitoring at least another characteristic of the valve system during movement of the valve element to the open position”.  
The prior art Saito et al. discloses majority of the elements of claim 16, but does not disclose the combination of the limitations “monitoring at least one characteristic of the valve system during movement of the valve element to the closed position; monitoring at least another characteristic of the valve system during movement of the valve element to the open position”.  
The prior art Imsland et al. discloses a valve having a system monitoring its position, but does not disclose the combination of the limitations “monitoring at least one characteristic of the valve system during movement of the valve element to the closed position; monitoring at least another characteristic of the valve system during movement of the valve element to the open position”.  
None of the prior arts teach the combination of the limitations “monitoring at least one characteristic of the valve system during movement of the valve element to the closed position; monitoring at least another characteristic of the valve system during . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753